1. Exceptions to rulings on pleadings and ruling on motion for nonsuit are not proper subject-matter of a motion for a new trial.
2. It is never error for a court to refuse to direct a verdict.
3. Special ground 7, complaining that the trial court erred in admitting certain testimony which tended to vary the terms of the written contract sued upon, will not be considered because the ground in itself is incomplete. This ground does not show in what respect this testimony varied the terms of the contract, nor does it set out the terms of the contract. It has long been the established practice of this court that no ground of a motion for new trial will be considered when the ground is so incomplete that it requires a reference to some other part of the record. Georgia Northern Ry. Co. v.  Hutchins, 119 Ga. 504 (46 S.E. 659); Avery  Co. v.  Graham, 26 Ga. App. 161 (105 S.E. 708).
4. The court, trying the case without a jury, was authorized under directly conflicting evidence to find for the plaintiff on the one important issue in the case, to wit, whether a lot of men's cotton shirts, delivered by plaintiff to the defendant, conformed to the sample by which they were ordered. The court did not err in overruling the motion for new trial.
Judgment affirmed. Sutton, C. J., and Parker, J., concur.
                       DECIDED NOVEMBER 11, 1948.